878 F.2d 378Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.Benjamin LOVE, Assistant State's Attorney for CarrollCounty, Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.Ralph T. UEBERSAX, Deputy State's Attorney for CarrollCounty, Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.Charles W. THOMPSON, Jr., Assistant State's Attorney forCarroll County, Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.Thomas E. HICHMAN, State's Attorney for Carroll County,Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.STATE of Maryland, Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.The Honorable Edward O. WEANT, Jr., Chief Judge, FifthJudicial Circuit Court for the County of Carroll,Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.Dr. Julius CHEPKO, Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.Glenn E. MUMMERT, Warden, Carroll County Detention Center,Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.H. Leroy CAMPBELL, Sheriff of Carroll County (1975-1977)Carroll County Sheriff's Department, Defendant-Appellee.Saleem Nuriddin ABDULLAH, Plaintiff-Appellant,v.J. Robert JOHNSON, Attorney At Law, Assistant DistrictPublic Defender for Carroll County, Defendant-Appellee.
No. 88-6724.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided June 19, 1989.

Saleem Nuriddin Abdullah, appellant pro se.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Saleem Nuriddin Abdullah appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Abdullah v. Love, C/A Nos. 88-464-HAR, 88-465-HAR, 88-466-HAR, 88-467-HAR, 88-468-HAR, 88-469-HAR, 88-470-HAR, 88-471-HAR, 88-472-HAR, 88-474-HAR (D.Md. Feb. 24, 1988).  We deny appointment of counsel, deny Abdulla's request for copies of the district court's and this Court's file in this matter, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.